Citation Nr: 0507061	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-24 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

3.  Entitlement to an effective date earlier than May 7, 
2001, for the grant of service connection for diabetes 
mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied service connection for PTSD and 
granted service connection for diabetes mellitus with a 
rating of 20 percent, effective May 2001, the date of receipt 
of the claim.

In November 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel Board hearing held at 
the RO in North Little Rock, Arkansas.  The transcript is of 
record.

At the travel Board hearing, the veteran appeared to be 
claiming a visual impairment, secondary to his service-
connected diabetes mellitus.  This matte is referred to the 
RO for appropriate action.

The issues of entitlement to a rating in excess of 20 percent 
for diabetes mellitus, an earlier effective date for the 
grant of service connection for diabetes mellitus, and 
entitlement to service connection for PTSD are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.




FINDINGS OF FACT

1.  In a September 1994 RO decision, service connection was 
denied for PTSD.

2.  Evidence received since the September 1994 denial is new, 
relevant to the matter at hand, and so significant that it 
must be addressed with all of the evidence of record in order 
to fairly adjudicate the claim.


CONCLUSIONS OF LAW

1.  The September 1994 denial is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.1103 (2004).

2.  New and material evidence has been received since the 
September 1994 denial, and the claim of service connection 
for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
veteran has not been provided proper notice in accordance 
with the requirements of the VCAA, however, in light of the 
favorable decision as it relates to the issue of whether new 
and material evidence has been received to reopen a claim of 
service connection for PTSD, no further discussion of VCAA is 
necessary at this point.

New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran submitted his initial claim of service connection 
for PTSD in May 1994; the claim was subsequently denied in 
September 1994.  The veteran did not initiate an appeal of 
that decision.  As the veteran did not initiate an appeal, 
the RO's September 1994 decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.1103 
(2004).

Evidence of record at the time of the September 1994 denial 
consisted of service medical records and a laboratory report 
from a private medical provider.  

Evidence received since the decision denying service 
connection is new and material.  Specifically, since the 
prior denial, the veteran submitted a statement regarding his 
claimed stressors and a medical report from a private 
physician diagnosing PTSD.  Such information is vital to the 
veteran's claim and is new and material within the meaning of 
VA regulations.  38 C.F.R. § 3.156(a) (2004).  The claim, 
therefore, is reopened.  38 U.S.C.A. § 5108 (West 2002).

For reasons described in further detail below, additional 
development of the veteran's claim is warranted.  The 
reopening of the veteran's claim for service connection for 
PTSD represents only a partial grant of the benefit sought on 
appeal.


ORDER

New and material evidence has been received, and the claim of 
service connection for PTSD is reopened.  To that extent 
only, the appeal is granted.


REMAND

As noted previously, under the VCAA, VA has a duty to notify 
the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  The RO has failed 
to issue a VCAA letter to the veteran regarding the issues on 
appeal, therefore, a VCAA letter should be issued.  

At the November 2004 travel Board hearing, the veteran stated 
that he had an appointment with his physician the following 
Monday, regarding his diabetes.  The veteran did not provide 
the name of the physician, therefore, the RO should contact 
the veteran regarding the name and location of the physician, 
including dates of treatment, and then obtain the treatment 
records from the physician.  The veteran is advised that he 
has an obligation to cooperate fully with VA's efforts to 
obtain the medical records.  38 C.F.R. § 3.159(c)(1)(i), (ii) 
(2004).  

At the travel Board hearing, pertaining to his diabetes 
mellitus, the veteran complained that he could now barely 
walk, and that his feet ached.  While the veteran was 
afforded a VA examination in January 2003 regarding his 
diabetes mellitus, the veteran now contends his condition has 
worsened and, accordingly, he should be afforded another VA 
examination to assess the current severity of his service-
connected diabetes mellitus.

In August 2001, the veteran submitted stressors to support 
his claim of service connection for PTSD.  He also testified 
about his stressors at the travel Board hearing held in 
November 2004.  A diagnosis of PTSD was rendered by a private 
examiner, Dr. William Coopwood, in September 2000.  VBA's 
Adjudication Procedure Manual, M21-1, Part III,  5.14(b)(3) 
provides that, in cases where available records do not 
provide objective or supportive evidence of the alleged in-
service traumatic stressor, it is necessary to develop for 
that evidence.  The adjudication manual also provides that, 
if a VA examination or other medical evidence establishes a 
valid diagnosis of PTSD, and development is complete in every 
respect but for confirmation of the in-service stressor the 
United States Armed Services Center for the Research of Unit 
Records should be contacted.  The RO should attempt to verify 
the veteran's claimed stressors.

If deemed necessary by the RO, the veteran should also be 
scheduled for a VA mental examination to assess whether he 
has PTSD and the etiology of any such disorder.  The VA 
examiner should examine the veteran, review the entirety of 
the claims folder, and provide an opinion as to whether the 
veteran has PTSD, and the etiology of any such disorder 
including the stressor(s) on which any diagnosis is based.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran 
should also be asked to provide any 
evidence or information in his possession 
that he feels may be relevant to his 
appeal.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).
2.  The RO should contact the veteran 
and obtain from him the name and 
address of the physician that treated 
him for diabetes, and the dates of 
treatments.  The RO should, then, take 
all necessary steps to obtain any 
treatment records identified by the 
veteran, included those referenced 
above.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

3.  The veteran should be scheduled for a 
VA examination to assess the current 
severity of his diabetes mellitus.  The 
examiner should be provided with the 
veteran's claims file and must review the 
entire claims file in conjunction with 
the examination.  All indicated studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner should opine on whether the 
veteran's diabetes mellitus requires 
insulin, a restricted diet, oral 
hypoglycemic agent or regulation of 
activities.  The examiner should also 
provide an opinion as to the existence of 
ketoacidosis or hypoglycemic reactions 
requiring any hospitalization.  

4.  The RO should review the claims 
folder thoroughly and prepare a summary 
of all stressors alleged by the veteran.  
This summary of stressors, with specific 
details regarding the veteran's alleged 
stressors, and all associated documents, 
should be sent to USASCRUR, 7798 Cissna 
Road, Suite 101, Springfield, Virginia  
22150-3197.  That agency should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors, including operational 
orders and other pertinent reports 
pertaining to the veteran's units.  

5.  If necessary, the veteran should be 
scheduled for a VA medical examination 
to determine whether he has PTSD.  The 
RO should forward the veteran's claims 
file to the VA examiner who should 
review the entire file and provide an 
opinion as to whether the veteran has 
PTSD and, if so, whether it is at least 
as likely as not that PTSD is 
etiologically related to service.  The 
stressor(s) on which a diagnosis of 
PTSD is based should be described in 
detail and all opinions and conclusions 
expressed must be supported by a 
complete rationale in a written report.

6.  The RO should then readjudicate the 
veteran's claims.  If the 
determinations of these claims remain 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


